UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported):December 18, 2008 ONCOTHYREON INC. (Exact name of registrant as specified in its charter) Delaware 001-33882 26-0868560 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 2601 Fourth Avenue, Suite 500 Seattle, Washington 98121 (Address of principal executive offices, including zip code) (206) 801-2100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On December 18, 2008, Biomira Management Inc., or Biomira Management, our direct wholly-owned subsidiary, entered into an Amended and Restated License Agreement, or the New License Agreement, with Merck KGaA of Darmstadt, Germany, or Merck KGaA, pursuant to which the parties thereto amended and restated each of (1) the Amended and Restated Supply Agreement, effective March 1, 2006, by and between parties to the New License Agreement, or the Supply Agreement and (2) the Amended and Restated Collaboration Agreement, effective March 1, 2006, by and between parties to the New License Agreement, or the Collaboration Agreement. Pursuant to the New License Agreement, (1) Biomira Management licensed to Merck KGaA the right to manufacture Stimuvax® in return for an upfront payment of approximately $10.5 million, (2) the royalties rates on net sales to which we are entitled if Stimuvax® is commercialized have been reduced by an amount consistent with the estimated costs of goods, manufacturing scale up costs and certain other expenses assumed by Merck KGaA, (3) the steering committee, consisting of our representatives and representatives ofMerck KGaA, responsible for the clinical testing, development and manufacture of Stimuvax® has been abolished, (4) we are entitled to certain information rights with respect to clinical testing, development and manufacture of Stimuvax®, (5) if we intend to license the development or marketing rights to BGLP40, one of our pre-clinical compounds,Merck KGaA will have a right of first negotiation with respect to such rights, and (6) each of the milestone payments previously payable to us pursuant to the terms of the Collaboration Agreement and Supply Agreement are payable pursuant to the terms of the New License Agreement. There were no other material amendments to the terms of the Collaboration Agreement. In connection with the entry into the New License Agreement, we, Biomira Management, and Oncothyreon Canada Inc., our indirect wholly-owned subsidiary, or Oncothyreon Canada and, together with Biomira Management, the sellers, Merck KGaA and EMD Serono Canada Inc., an affiliate of Merck KGaA, or EMD Serono and together with Merck KGaA, the buyers, entered into an Asset Purchase Agreement dated December 18, 2008, or the Asset Purchase Agreement, pursuant to which the sellers sold to the buyers certain assets related to the manufacture of, and inventory of, Stimuvax®, placebo and raw materials,and the buyers agreed to assume certain liabilities related to the manufacture of Stimuvax® and our obligations related to the lease of our Edmonton, Alberta, Canada facility.The aggregate purchase price paid by the buyers pursuant to the terms Asset Purchase Agreement consists of approximately U.S. $2.5 million, for aggregate consideration payable to us in connection with the New License
